696 N.W.2d 710 (2005)
PEOPLE
v.
MOLINA.
No. 127137.
Supreme Court of Michigan.
May 26, 2005.
SC: 127137, COA: 255750.
On order of the Court, the application for leave to appeal the August 11, 2004 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would deny leave without prejudice to any claim for relief that may be available to defendant under MCL 791.234(12) after defendant has served five years of his sentence.